 Debtor      Deborah Faye Chantarumporn
 United States Bankruptcy Court for the MIDDLE DISTRICT OF TENNESSEE                                                  Check if this is an
                                               [Bankruptcy district]                                                  amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial             Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                          Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of    Duration of          Method of payment
 by                         payment                        payments        payments
    Debtor 1                $3,400.00                      Monthly         60        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                      Debtor consents to payroll deduction from:

Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $414,821.40.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of

APPENDIX D                                                                    Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2      Filed 04/15/19 Entered 04/15/19 11:20:04                      Desc Main
                                                                      Document      Page 1 of 7
 Debtor                Deborah Faye Chantarumporn                                                  Case number

                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will be
                          disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
                          below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the installment
                          payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed under Rule
                          3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment payment and
                          shall file a notice of the adjustment and deliver a copy to the debtor, the debtor’s attorney, the creditor, and the U.S. Trustee, but
                          if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the installment payment without
                          adjusting the payments under Part 2. The trustee is further authorized to pay any postpetition fee, expense, or charge, notice of
                          which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the same disbursement level as the
                          arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not be subject
                                 to late fees, penalties, or other charges.

                 If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                 by that collateral will cease.
                                                       Current installment            Amount of         Interest rate on
                                                       payment                        arrearage, if     arrearage            Monthly payment on
 Name of Creditor Collateral                           (including escrow)             any               (if applicable)      arrearage, if any
 Green
 Tree/Ditech          702 Yorktown                                                    Prepetition:
 Financial            Court,                                                            $40,572.
 LLC                  Murfreesboro, TN                     $1,127.00 (3)                        00                0.00%            Pro rata (6)
                                                                                      Gap payments: $1,127.00

                                                                                              Last month in gap: May, 2019

 Liberty
 Heights
 Homeowner's
 Association
 - The debtor
 will sell
 the real
 estate
 within 365
 days after
 entry of the
 Order
 confirming
 the plan.
 Creditor
 will be paid
 with the
 sale of the
 real estate.
 Stay relief
 is granted
 after 365
 days from
 confirmation
 if no
 binding                       Homeowners
 contract to                   Association Fees -
 purchase the                  Farmington
 real estate                   Subdivision 1016
 has been                      Farmhouse Road,                                                Prepetition:
 obtained.                     Lascassas, Tn                                     $0.00             $0.00                  0.00%                           $0.00
                                                                                              Gap payments:

                                                                                              Last month in gap:


APPENDIX D                                                                     Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2     Filed 04/15/19 Entered 04/15/19 11:20:04                          Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Deborah Faye Chantarumporn                                                  Case number

                                                                     Current installment      Amount of       Interest rate on
                                                                     payment                  arrearage, if   arrearage          Monthly payment on
 Name of Creditor              Collateral                            (including escrow)       any             (if applicable)    arrearage, if any
 Ocwen Loan
 Servicing -
 The debtor
 will sell
 this real
 estate
 within 365
 days after
 entry of the
 Order
 confirming
 the plan.
 Stay relef
 is granted
 after 365
 days from
 confirmation
 if not
 binding
 contract to
 purchase the
 property has
 been                          911 Compton Road,                                              Prepetition:
 obtained.                     Murfreesboro, TN                                    $0.00           $0.00               0.00%                        $0.00
                                                                                              Gap payments:

                                                                                              Last month in gap:

 Ocwen Loan                    3503 Mountain Top                                              Prepetition:
 Servicing                     Lane, Pigeon                                                    $1,614.0
 (3)                           Forge, TN                                        $735.28                    0        0.00%                      Pro rata (6)
                                                                                              Gap payments: $735.28

                                                                                              Last month in gap: May, 2019

 Shellpoint
 Mortgage
 Servicing -
 The debtor
 will sell
 this real
 estate
 within 365
 days after
 entry of the
 Order
 confirming
 the plan.
 Stay relef
 is granted
 after 365
 days from
 confirmation
 if not
 binding
 contract to
 purchase the
 property has                  1016 Farmhouse
 been                          Road, Lascassas,                                               Prepetition:
 obtained.                     TN 37085                                            $0.00           $0.00               0.00%                        $0.00
                                                                                              Gap payments:

                                                                                              Last month in gap:




APPENDIX D                                                                       Chapter 13 Plan                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2     Filed 04/15/19 Entered 04/15/19 11:20:04                    Desc Main
                                                                     Document      Page 3 of 7
 Debtor                Deborah Faye Chantarumporn                                                  Case number

                                                                     Current installment      Amount of        Interest rate on
                                                                     payment                  arrearage, if    arrearage              Monthly payment on
 Name of Creditor              Collateral                            (including escrow)       any              (if applicable)        arrearage, if any
 Ocwen Loan
 Servicing -
 Debt is                       816 Phillips Road,                                             Prepetition:
 disputed                      Murfeesboro, TN                                     $0.00             0.00                0.00%                                  0.00
                                                                                              Gap payments: 0.00
                                                                                              Last month in gap: 0.00

Insert additional claims as needed.

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                         by that collateral will cease.
 Name of               Estimated        Collateral             Value of             Amount of            Value           Interest rate        Monthly
 creditor              amount of                               collateral           claims senior to securing                                 payment
                       creditor's                                                   creditor's claim claim
                       total claim
 Allstar
 Towing                $3,000.0              2003 Nissan                                                 $3,000.0                                              $50.00
 (4)                   0                     Altima                  $3,025.00                $0.00             0                   0.00%


Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.


APPENDIX D                                                                       Chapter 13 Plan                                                  Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2     Filed 04/15/19 Entered 04/15/19 11:20:04                          Desc Main
                                                                     Document      Page 4 of 7
 Debtor                Deborah Faye Chantarumporn                                              Case number

         The attorney for the debtor(s) shall receive a monthly payment of $.

   The attorney for the debtor(s) shall receive available funds. The attorney for the Debtor(s) shall be paid fees by application after
order approving compensation to be paid by available funds class 5.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                   The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance
                   with the Bankruptcy Rules control over any contrary amounts listed below.
          Name of Creditor                                                            Estimated amount of claim to be paid
          IRS (7)                                                                     $952.00

             Insert additional claims as needed.


 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                   100.00        % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
APPENDIX D                                                                   Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2     Filed 04/15/19 Entered 04/15/19 11:20:04                  Desc Main
                                                                     Document      Page 5 of 7
 Debtor                Deborah Faye Chantarumporn                                                            Case number

                          Eric and Shannon Levine                    - Rental monies paid direct to debtor

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.



        Insert additional lines as needed.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.



        Insert additional lines as needed.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        1.    Filing fee
        2.    Notice fee
        3.    Continuing mortgage claims
        4.    Secured claim
        5.    Attorney fee by application
        6.    Arrears mortgage claims
        7.    Unsecured priority claim
        8.    General unsecured claims
        9.    Post Petition claims allowed pursuant to 11 U.S.C. § 1305



        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:     Discharge

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Post Petition claims allowed pursuant to 11 U.S.C. § 1305 shall be paid in full but subordinate to the payment of
unsecured claims as provided in paragraph 3 of the confirmation order.

APPENDIX D                                                                              Chapter 13 Plan                                      Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2          Filed 04/15/19 Entered 04/15/19 11:20:04                Desc Main
                                                                          Document      Page 6 of 7
 Debtor                Deborah Faye Chantarumporn                                              Case number

Part 3.1 - Provisions Relating to Claims Secured by Real Property Treated Pursuant to § 1322(b)(5).

1.           Apply the payments received from the Trustee on preconfirmation arrearages only to such arrearages. For the
             purposes of this Plan, the “preconfirmation” arrears shall include all sums included in the allowed proof of claim
             plus any postpetition preconfirmation payments du under the underlying mortgage obligaion not specified in the
             allowed proof of claim. Monthly on going mortgage payments shall be paid by the trustee commencing wiht the
             later of the month of confirmation or the month in which a proof of claim itemizing the arrears is filed by such
             claimholder.

2.           Treat the mortgage obligations current at confirmation such that future payments, if mad pursuant to the plan,
             shall not be subject to late fees, penalties or other charges.

3.           The trustee may adjust the post confirmation regular payments noted in Part 3.1 and payments to the plan in Part 2
             in accordance with a Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1 upon filing a
             notice of such adjustment with the court and delivering a copy to the debtor, the debtor's attorney, the creditor,
             and the U.S. Trustee.


The attorney for the Debtor(s) shall be paid $4,250.00 as follows $225.00per month with secured claim distributions.
Debtor’s Counsel moves the Court for an Order requiring disbursal of funds on hand with the Chapter 13 Trustee on the
date of first disbursal after confirmation of the plan to pay the attorney fee claim to the extent those funds exceed the
amount needed to pay ongoing domestic support obligations, adequate protection payments on secured claims, the filing
fee, and trustee allowed commissions, and the first monthly payment to other creditors due under the plan . Debtor’s
Counsel requests a one time payment at confirmation of the plan equal to the amount of the allowed fee claim.

The Bank of New York, as Trustee for teh Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust
2004-HyB5, Mortgage Pass-Through Certificates, Series 2004-HYB5 (BNY Mellon) will be paid $250,000.00 at time of
sell of 1016 FarmhouseRoad, Lascassad, TN 37805.


 Part 10: Signatures:

 X   /s/ J. Robert Harlan                                                     Date
     J. Robert Harlan
 Signature of Attorney for Debtor(s)

 X                                                                            Date
       Deborah Faye Chantarumporn

 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 3:19-bk-02388                            Doc 2     Filed 04/15/19 Entered 04/15/19 11:20:04       Desc Main
                                                                     Document      Page 7 of 7
